

















POWERCOLD CORPORATION

SECURITIES PURCHASE AGREEMENT

July 29, 2004







--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page




1.

Agreement to Sell and Purchase




2.

Fees and Warrant




3.

Closing, Delivery and Payment.




3.1

Closing




3.2

Delivery




4.

Representations and Warranties of the Company




4.1

Organization, Good Standing and Qualification




4.2

Subsidiaries




4.3

Capitalization; Voting Rights




4.4

Authorization; Binding Obligations




4.5

Liabilities




4.6

Agreements; Action




4.7

Obligations to Related Parties




4.8

Changes




4.9

Title to Properties and Assets; Liens, Etc.




4.10

Intellectual Property




4.11

Compliance with Other Instruments




4.12

Litigation




4.13

Tax Returns and Payments




4.14

Employees




4.15

Registration Rights and Voting Rights




4.16

Compliance with Laws; Permits




4.17

Environmental and Safety Laws




4.18

Valid Offering




4.19

Full Disclosure




4.20

Insurance




4.21

SEC Reports




4.22

Listing




4.23

No Integrated Offering




4.24

Stop Transfer




4.25

Dilution




4.26

Patriot Act
                                                                                                           

5.

Representations and Warranties of the Purchaser




5.1

No Shorting




5.2

Requisite Power and Authority




5.3

Investment Representations




5.4

Purchaser Bears Economic Risk




5.5

Acquisition for Own Account




5.6

Purchaser Can Protect Its Interest




5.7

Accredited Investor




5.8

Legends




6.

Covenants of the Company




6.1

Stop-Orders




6.2

Listing




6.3

Market Regulations




6.4

Reporting Requirements




6.5

Use of Funds




6.6

Access to Facilities




6.7

Taxes




6.8

Insurance




6.9

Intellectual Property




6.10

Properties




6.11

Confidentiality




6.12

Required Approvals




6.13

Reissuance of Securities




6.14

Opinion




6.15

   Margin Stock

6.16

   Financing Right of First Refusal

7.

Covenants of the Purchaser




7.1

Confidentiality




7.2

Non-Public Information




8.

Covenants of the Company and Purchaser Regarding Indemnification




8.1

Company Indemnification




8.2

Purchaser's Indemnification




9.

Conversion of Convertible Note




9.1

Mechanics of Conversion




10.

Registration Rights.




10.1

Registration Rights Granted




10.2

Offering Restrictions




11.

Miscellaneous




11.1

Governing Law




11.2

Survival




11.3

Successors




11.4

Entire Agreement




11.5

Severability




11.6

Amendment and Waiver




11.7

Delays or Omissions




11.8

Notices




11.9

Attorneys' Fees




11.10

Titles and Subtitles




11.11

Facsimile Signatures; Counterparts




11.12

Broker's Fees




11.13

Construction










LIST OF EXHIBITS

Form of Convertible Term Note




Exhibit A

Form of Warrant




Exhibit B

Form of Opinion




Exhibit C

Form of Escrow Agreement




Exhibit D







--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of July 29, 2004, by and between POWERCOLD CORPORATION, a Nevada corporation
(the "Company"), and Laurus Master Fund, Ltd., a Cayman Islands company (the
"Purchaser").

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of a Convertible
Term Note in the aggregate principal amount of Five Million Dollars  ($5,000,000
) (as amended, modified or supplemented from time to time, the "Note"), which
Note is convertible into shares of the Company's common stock, $0.001 par value
per share (the "Common Stock") at an initial fixed conversion price of $1.87 per
share of Common Stock ("Fixed Conversion Price");

WHEREAS, the Company wishes to issue a warrant to the Purchaser to purchase up
to 615,000 shares of the Company's Common Stock (subject to adjustment as set
forth therein) in connection with Purchaser's purchase of the Note;

WHEREAS, Purchaser desires to purchase the Note and the Warrant (as defined in
Section 2) on the terms and conditions set forth herein; and

WHEREAS, the Company desires to issue and sell the Note and Warrant to Purchaser
on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.

Agreement to Sell and Purchase

.  Pursuant to the terms and conditions set forth in this Agreement, on the
Closing Date (as defined in Section 3), the Company agrees to sell to the
Purchaser, and the Purchaser hereby agrees to purchase from the Company, a Note
in the aggregate principal amount of $5,000,000 convertible in accordance with
the terms thereof into shares of the Company's Common Stock in accordance with
the terms of the Note and this Agreement. The Note purchased on the Closing Date
shall be known as the "Offering." A form of the Note is annexed hereto as
Exhibit A. The Note will mature on the Maturity Date (as defined in the Note).
Collectively, the Note and Warrant and Common Stock issuable in payment of the
Note, upon conversion of the Note and upon exercise of the Warrant are referred
to as the "Securities."

2.

Fees and Warrant

.  On the Closing Date:

(a)

The Company will issue and deliver to the Purchaser a Warrant to purchase up to
615,0000 shares of Common Stock in connection with the Offering (as amended,
modified or supplemented from time to time, the "Warrant") pursuant to Section 1
hereof. The Warrant must be delivered on the Closing Date. A form of Warrant is
annexed hereto as Exhibit B. All the representations, covenants, warranties,
undertakings, and indemnification, and other rights made or granted to or for
the benefit of the Purchaser by the Company are hereby also made and granted in
respect of the Warrant and shares of the Company's Common Stock issuable upon
exercise of the Warrant (the "Warrant Shares").

(b)

Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, L.L.C., the manager of the Purchaser, a closing payment in
an amount equal to three and one-half percent (3.50%) of the aggregate principal
amount of the Note. The foregoing fee is referred to herein as the "Closing
Payment."

(c)

The Company shall reimburse the Purchaser for its reasonable expenses (including
legal fees and expenses) incurred in connection with the preparation and
negotiation of this Agreement and the Related Agreements (as hereinafter
defined), and expenses incurred in connection with the Purchaser's due diligence
review of the Company and its Subsidiaries (as defined in Section 6.8) and all
related matters. Amounts required to be paid under this Section 2(c) will be
paid on the Closing Date and shall not exceed $39,500 for such expenses referred
to in this Section 2(c).

(d)

The Closing Payment and the expenses referred to in the preceding clause (c)
(net of deposits previously paid by the Company) shall be paid at closing out of
funds held pursuant to the Escrow Agreement (as defined below) and a
disbursement letter (the "Disbursement Letter").

3.

Closing, Delivery and Payment.




3.1

Closing

.  Subject to the terms and conditions herein, the closing of the transactions
contemplated hereby (the "Closing"), shall take place on the date hereof, at
such time or place as the Company and Purchaser may mutually agree (such date is
hereinafter referred to as the "Closing Date").

3.2

Delivery

.  Pursuant to the Escrow Agreement, at the Closing on the Closing Date, the
Company will deliver to the Purchaser, among other things, a Note in the form
attached as Exhibit A representing the aggregate principal amount of $5,000,000
and a Warrant in the form attached as Exhibit B in the Purchaser's name
representing 615,000 Warrant Shares, and the Purchaser will deliver to the
Company, among other things, the amounts set forth in the Disbursement Letter
 by certified funds or wire transfer.

4.

Representations and Warranties of the Company

.  The Company hereby represents and warrants to the Purchaser as follows (which
representations and warranties are supplemented by the Company's filings under
the Securities Exchange Act of 1934 (collectively, the "Exchange Act Filings")
only as to the date of such filings, copies of which have been provided to the
Purchaser):

4.1

Organization, Good Standing and Qualification

.  Each of the Company and each of its Subsidiaries is a corporation,
partnership or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Each of the Company and each of its Subsidiaries has the corporate
power and authority to own and operate its properties and assets, to execute and
deliver (i) this Agreement, (ii) the Note and the Warrant to be issued in
connection with this Agreement, (iii) the Master Security Agreement dated as of
the date hereof between the Company, certain Subsidiaries of the Company and the
Purchaser (as amended, modified or supplemented from time to time, the “Master
Security Agreement”), (iv) the Registration Rights Agreement relating to the
Securities dated as of the date hereof between the Company and the Purchaser (as
amended, modified or supplemented from time to time, the “Registration Rights
Agreement”), (v) the Subsidiary Guaranty dated as of the date hereof made by
certain Subsidiaries of the Company (as amended, modified or supplemented from
time to time, the “Subsidiary Guaranty”), (vi) the Stock Pledge Agreement dated
as of the date hereof among the Company, certain Subsidiaries of the Company and
the Purchaser (as amended, modified or supplemented from time to time, the
“Stock Pledge Agreement”), (vii) the Funds Escrow Agreement dated as of the date
hereof among the Company, the Purchaser and the escrow agent referred to
therein, substantially in the form of Exhibit D hereto (as amended, modified or
supplemented from time to time, the “Escrow Agreement”) and (viii) all other
agreements related to this Agreement and the Note and referred to herein (the
preceding clauses (ii) through (viii), collectively, the "Related Agreements"),
to issue and sell the Note and the shares of Common Stock issuable upon
conversion of the Note (the "Note Shares"), to issue and sell the Warrant and
the Warrant Shares, and to carry out the provisions of this Agreement and the
Related Agreements and to carry on its business as presently conducted.  Each of
the Company and each of its Subsidiaries is duly qualified and is authorized to
do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and it Subsidiaries, taken individually and as a whole and which exceed
$250,000 (a “Material Adverse Effect”).

4.2

Subsidiaries

.  Each direct and indirect Subsidiary of the Company, the direct owner of such
Subsidiary and its percentage ownership thereof, is set forth on Schedule 4.2.
 For the purpose of this Agreement, a “Subsidiary” of any person or entity means
(i) a corporation or other entity whose shares of stock or other ownership
interests having ordinary voting power (other than stock or other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors of such corporation, or other persons or
entities performing similar functions for such person or entity, are owned,
directly or indirectly, by such person or entity or (ii) a corporation or other
entity in which such person or entity owns, directly or indirectly, more than
50% of the equity interests at such time.

4.3

Capitalization; Voting Rights

.

(a)

The authorized capital stock of the Company, as of the date hereof consists of
205,000,000shares, of which ­200,000,000 are shares of Common Stock, par value
$0.001 per share, 22,301,125shares of which are issued and outstanding , and
5,000,000are shares of preferred stock, par value $0.001 per share of which no
shares are issued and outstanding.  The authorized capital stock of each
Subsidiary of the Company is set forth on Schedule 4.3.

(b)

Except as disclosed on Schedule 4.3, other than:  (i) the shares reserved for
issuance under the Company's stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Note or the Warrant, or the issuance of any of
the Note Shares or Warrant Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Company outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.

(c)

All issued and outstanding shares of the Company's Common Stock:  (i) have been
duly authorized and validly issued and are fully paid and nonassessable; and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

(d)

The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Company's Certificate of Incorporation (the
"Charter").  The Note Shares and Warrant Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Company's Charter, the Securities will be validly issued,
fully paid and nonassessable, and will be free of any liens or encumbrances;
provided, however, that the Securities may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

4.4

Authorization; Binding Obligations

.  All corporate, partnership or limited liability company, as the case may be,
action on the part of the Company and each of its Subsidiaries (including the
respective officers and directors) necessary for the authorization of this
Agreement and the Related Agreements, the performance of all obligations of the
Company and its Subsidiaries hereunder and under the other Related Agreements at
the Closing and, the authorization, sale, issuance and delivery of the Note and
Warrant has been taken or will be taken prior to the Closing.  This Agreement
and the Related Agreements, when executed and delivered and to the extent it is
a party thereto, will be valid and binding obligations of each of the Company
and each of its Subsidiaries, enforceable against each such person in accordance
with their terms, except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

(b)

general principles of equity that restrict the availability of equitable or
legal remedies.

Except as disclosed on Schedule 4.4, the sale of the Note and the subsequent
conversion of the Note into Note Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. Except as disclosed on Schedule 4.4, the issuance of the
Warrant and the subsequent exercise of the Warrant for Warrant Shares are not
and will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with.

4.5

Liabilities

.  Neither the Company nor any of its Subsidiaries has any contingent
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any Exchange Act Filings.

4.6

Agreements; Action

.  Except as set forth on Schedule 4.6 or as disclosed in any Exchange Act
Filings:

(a)

there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company in excess
of $50,000 (other than obligations of, or payments to, the Company arising from
purchase or sale agreements entered into in the ordinary course of business); or
(ii) the transfer or license of any patent, copyright, trade secret or other
proprietary right to or from the Company (other than licenses arising from the
purchase of "off the shelf" or other standard products); or (iii) provisions
restricting the development, manufacture or distribution of the Company's
products or services; or (iv) indemnification by the Company with respect to
infringements of proprietary rights.

(b)

Since June 30, 2004 , neither the Company nor any of its Subsidiaries has:  (i)
declared or paid any dividends, or authorized or made any distribution upon or
with respect to any class or series of its capital stock; (ii) incurred any
indebtedness for money borrowed or any other liabilities (other than ordinary
course obligations) individually in excess of $50,000 or, in the case of
indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate; (iii) made any loans or advances to any person not in
excess, individually or in the aggregate, of $100,000, other than ordinary
course advances for travel expenses; or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.

(c)

For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

4.7

Obligations to Related Parties

.  Except as set forth on Schedule 4.7, there are no obligations of the Company
or any of its Subsidiaries to officers, directors, stockholders or employees of
the Company or any of its Subsidiaries other than:

(a)

for payment of salary for services rendered and for bonus payments;

(b)

reimbursement for reasonable expenses incurred on behalf of the Company and its
Subsidiaries;

(c)

for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company);

(d)

deferred compensation agreement, bonus plan, incentive plan, profit sharing
plan, retirement agreement, stock option plan or other employee compensation
agreement stock compensation plans for the benefit of officers, directors,
and/or key employees; and

(e)

obligations listed in the Company's financial statements or disclosed in any of
its Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company's knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person.  Except
as set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of
any indebtedness of any other person, firm or corporation.

4.8

Changes

.  Since  June 30, 2004 , except as disclosed in any Exchange Act Filing or in
any Schedule to this Agreement or to any of the Related Agreements, there has
not been:

(a)

any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b)

any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

(c)

any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

(d)

any damage, destruction or loss, whether or not covered by insurance, has had,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(e)

any waiver by the Company or any of its Subsidiaries of a valuable right or of a
material debt owed to it;

(f)

any direct or indirect loans made by the Company or any of its Subsidiaries to
any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;

(g)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

(h)

any declaration or payment of any dividend or other distribution of the assets
of the Company or any of its Subsidiaries;

(i)

any labor organization activity related to the Company or any of its
Subsidiaries;

(j)

any debt, obligation or liability incurred, assumed or guaranteed by the Company
or any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;

(k)

any sale, assignment or transfer of any patents, trademarks, copyrights, trade
secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

(l)

any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(m)

any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

(n)

any arrangement or commitment by the Company or any of its Subsidiaries to do
any of the acts described in subsection (a) through (m) above.

4.9

Title to Properties and Assets; Liens, Etc.

  Except as set forth on Schedule 4.9, each of the Company and each of its
Subsidiaries has good and marketable title to its properties and assets, and
good title to its leasehold estates, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than:

(a)

those resulting from taxes which have not yet become delinquent;

(b)

minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company
or any of its Subsidiaries; and

(c)

those that have otherwise arisen in the ordinary course of business.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

4.10

Intellectual Property

.

(a)

Except as otherwise set forth in Schedule  4.10, each of the Company and each of
its Subsidiaries owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company’s knowledge, as presently proposed
to be conducted (the "Intellectual Property"), without any known infringement of
the rights of others.  There are no outstanding options, licenses or agreements
of any kind relating to the foregoing proprietary rights, nor is the Company or
any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of "off the shelf" or standard
products.

(b)

Except as otherwise set forth in Schedule 4.10, neither the Company nor any of
its Subsidiaries has received any communications alleging that the Company or
any of its Subsidiaries has violated any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity, nor is the Company or any of its Subsidiaries aware
of any basis therefor.

(c)

The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

(d)

Encumbrances on Intellectual Property Rights are as follows (copies of which
have been previously furnished to Purchaser, receipt of which is hereby
acknowledged):




4.11

Compliance with Other Instruments

.  Neither the Company nor any of its Subsidiaries is in violation or default of
(x) any term of its Charter or Bylaws, or (y) of any provision of any
indebtedness, mortgage, indenture, contract, agreement or instrument to which it
is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The execution, delivery and performance of and
compliance with this Agreement and the Related Agreements to which it is a
party, and the issuance and sale of the Note by the Company and the other
Securities by the Company each pursuant hereto and thereto, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term or
provision, or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Company or any of its
Subsidiaries or the suspension, revocation, impairment, forfeiture or nonrenewal
of any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.  

4.12

Litigation

.  Except as set forth on Schedule 4.12 hereto, there is no action, suit,
proceeding or investigation pending or, to the Company's knowledge, currently
threatened against the Company or any of its Subsidiaries that prevents the
Company or any of its Subsidiaries from entering into this Agreement or the
other Related Agreements, or from consummating the transactions contemplated
hereby or thereby, or which has had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect or any change
in the current equity ownership of the Company or any of its Subsidiaries, nor
is the Company aware that there is any basis to assert any of the foregoing.
Neither the Company nor any of its Subsidiaries is a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company or any of its Subsidiaries currently pending or
which the Company or any of its Subsidiaries intends to initiate.

4.13

Tax Returns and Payments

.  Each of the Company and each of its Subsidiaries has timely filed all tax
returns (federal, state and local) required to be filed by it.  All taxes shown
to be due and payable on such returns, any assessments imposed, and all other
taxes due and payable by the Company or any of its Subsidiaries on or before the
Closing, have been paid or will be paid prior to the time they become
delinquent.  Except as set forth on Schedule 4.13, neither the Company nor any
of its Subsidiaries has been advised:

(a)

that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

(b)

of any deficiency in assessment or proposed judgment to its federal, state or
other taxes.

The Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

4.14

Employees

.  Except as set forth on Schedule 4.14, neither the Company nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
 There is no labor union organizing activity pending or, to the Company's
knowledge, threatened with respect to the Company or any of its Subsidiaries.
 Except as disclosed in the Exchange Act Filings or on Schedule 4.14, neither
the Company nor any of its Subsidiaries is a party to or bound by any currently
effective employment contract, deferred compensation arrangement, bonus plan,
incentive plan, profit sharing plan, retirement agreement or other employee
compensation plan or agreement.  To the Company's knowledge, no employee of the
Company or any of its Subsidiaries, nor any consultant with whom the Company or
any of its Subsidiaries has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, the Company or any of its Subsidiaries because of the nature of the
business to be conducted by the Company or any of its Subsidiaries; and to the
Company's knowledge the continued employment by the Company or any of its
Subsidiaries of its present employees, and the performance of the Company's and
its Subsidiaries’ contracts with its independent contractors, will not result in
any such violation.  Neither the Company nor any of its Subsidiaries is aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or any of its Subsidiaries.  Neither
the Company nor any of its Subsidiaries has received any notice alleging that
any such violation has occurred.  Except for employees who have a current
effective employment agreement with the Company or any of its Subsidiaries or as
may be implied by law, no employee of the Company or any of its Subsidiaries has
been granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries.  Except as set forth on Schedule
4.14, the Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
any of its Subsidiaries, nor does the Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.

4.15

Registration Rights and Voting Rights

.  Except as set forth on Schedule 4.15 and except as disclosed in Exchange Act
Filings, neither the Company nor any of its Subsidiaries is presently under any
obligation, and neither the Company nor any of its Subsidiaries has granted any
rights, to register any of the Company's or its Subsidiaries’ presently
outstanding securities or any of its securities that may hereafter be issued.
 Except as set forth on Schedule 4.15 and except as disclosed in Exchange Act
Filings, to the Company's knowledge, no stockholder of the Company or any of its
Subsidiaries has entered into any agreement with respect to the voting of equity
securities of the Company or any of its Subsidiaries.

4.16

Compliance with Laws; Permits

.  Neither the Company nor any of its Subsidiaries is in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or any other Related Agreement and the issuance of
any of the Securities, except such as has been duly and validly obtained or
filed, or with respect to any filings that must be made after the Closing, as
will be filed in a timely manner.  Each of the Company and its Subsidiaries has
all material franchises, permits, licenses and any similar authority necessary
for the conduct of its business as now being conducted by it, the lack of which
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.17

Environmental and Safety Laws

. To the best of its knowledge,  neither the Company nor any of its Subsidiaries
is in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation. Except as set forth on Schedule 4.17, no Hazardous
Materials (as defined below) are used or have been used, stored, or disposed of
by the Company or any of its Subsidiaries or, to the Company's knowledge, by any
other person or entity on any property owned, leased or used by the Company or
any of its Subsidiaries. For the purposes of the preceding sentence, "Hazardous
Materials" shall mean:

(a)

materials which are listed or otherwise defined as "hazardous" or "toxic" under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials.

4.18

Valid Offering

.  Assuming the accuracy of the representations and warranties of the Purchaser
contained in this Agreement and Related Documents, the offer, sale and issuance
of the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the "Securities Act"), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.  

4.19

Full Disclosure

.  Each of the Company and each of its Subsidiaries has provided the Purchaser
with all information requested by the Purchaser in connection with its decision
to purchase the Note and Warrant, including all information the Purchaser,
Company and its Subsidiaries believe is reasonably necessary to make such
investment decision.  Neither this Agreement, the Related Agreements, the
exhibits and schedules hereto and thereto nor any other document delivered by
the Company or any of its Subsidiaries to Purchaser or its attorneys or agents
in connection herewith or therewith or with the transactions contemplated hereby
or thereby, contain any untrue statement of a material fact nor omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances in which they are made, not misleading.  

4.19

Insurance

.  Each of the Company and each of its Subsidiaries has general commercial,
product liability, fire and casualty insurance policies with coverages which the
Company believes are customary for companies similarly situated to the Company
and its Subsidiaries in the same or similar business.4.20

SEC Reports.   Except as set forth on Schedule 4.20, the Company has filed all
proxy statements, reports and other documents required to be filed by it under
the Securities Exchange Act 1934, as amended (the “Exchange Act”).  The Company
has furnished the Purchaser with copies of:  (i) its Annual Reports on Form
10-KSB for its fiscal years ended December 31, 2003 ; and (ii) its Quarterly
Reports on Form 10-QSB for its fiscal quarter ended March 31, 2004 , and the
Form 8-K filings which it has made during the fiscal year 2004  to date
(collectively, the "SEC Reports"). Except as set forth on Schedule 4.21 and to
the best of its knowledge, each SEC Report was, at the time of its filing, in
substantial compliance with the requirements of its respective form and none of
the SEC Reports, nor the financial statements (and the notes thereto) included
in the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

4.20

Listing

.  The Company's Common Stock is listed for trading on the  NASDAQ Over the
Counter Bulletin Board (OTCBB) and satisfies all requirements for the
continuation of such listing.  The Company has not received any notice that its
Common Stock will be delisted from OTCBB or that its Common Stock does not meet
all requirements for listing.  

4.21

No Integrated Offering

.  Except as set forth in Schedule 4.23, neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act, which would prevent the Company from selling the Securities pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

4.22

Stop Transfer

.  The Securities are restricted securities as of the date of this Agreement.
 Neither the Company nor any of its Subsidiaries will issue any stop transfer
order or other order impeding the sale and delivery of any of the Securities at
such time as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.

4.23

Dilution.  Subject to applicable law, the Company specifically acknowledges that
its obligation to issue the shares of Common Stock upon conversion of the Note
and exercise of the Warrant is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.

4.26

Patriot Act

.



The Company certifies that, to the best of Company’s knowledge, neither the
Company nor any of its Subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224.  The
Company hereby acknowledges that the Purchaser seeks to comply with all
applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, the Company hereby represents, warrants and agrees
that:  (i) none of the cash or property that the Company or any of its
Subsidiaries will pay or will contribute to the Purchaser has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company or any of its
Subsidiaries to the Purchaser, to the extent that they are within the Company’s
and/or its Subsidiaries’ control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.  The Company
shall promptly notify the Purchaser if any of these representations ceases to be
true and accurate regarding the Company or any of its Subsidiaries.  The Company
agrees to provide the Purchaser any additional information regarding the Company
or any of its Subsidiaries that the Purchaser deems necessary or convenient to
ensure compliance with all applicable laws concerning money laundering and
similar activities.  The Company understands and agrees that if at any time it
is discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, the Purchaser may undertake appropriate actions to ensure
compliance with applicable law or regulation.  The Company further understands
that the Purchaser may release confidential information about the Company and
its Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

5.

Representations and Warranties of the Purchaser

.  The Purchaser hereby represents and warrants to the Company as follows:

5.1

No Shorting.  The Purchaser or any of its affiliates and investment partners has
not, will not and will not cause any person or entity, directly or indirectly,
to engage in "short sales" of the Company's Common Stock as long as the Note
shall be outstanding.

5.2

Requisite Power and Authority

.  The Purchaser has all necessary power and authority under all applicable
provisions of law to execute and deliver this Agreement and the Related
Agreements and to carry out their provisions. All corporate action on
Purchaser's part required for the lawful execution and delivery of this
Agreement and the Related Agreements have been or will be effectively taken
prior to the Closing. Upon their execution and delivery, this Agreement and the
Related Agreements will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except:

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

(b)

as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

5.3

Investment Representations

.  Purchaser understands that the Securities are being offered and sold pursuant
to an exemption from registration contained in the Securities Act of 1933
predicated upon  Purchaser's representations contained in the Agreement,
including, without limitation, that the Purchaser is an "accredited investor"
within the meaning of Regulation D under the Securities Act of 1933, as amended
(the "Securities Act"). The Purchaser confirms that it has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the Note and the Warrant to be
purchased by it under this Agreement and the Note Shares and the Warrant Shares
acquired by it upon the conversion of the Note and the exercise of the Warrant,
respectively. The Purchaser further confirms that it has had an opportunity to
ask questions and receive answers (including such “due diligence” as Purchaser
deemed necessary) from the Company regarding the Company's and its Subsidiaries’
business, management and financial affairs and the terms and conditions of the
Offering, the Note, the Warrant and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.
Purchaser has received and reviewed the Company’s Form 10-KSB for the year ended
December 31, 2003, as well as other Company filings with the Securities and
Exchange Commission. Purchaser is not a member of, or an associate or affiliate
of a member of the National Association of Securities Dealers; and has not, for
a period of 12 months prior to the date of this Subscription Agreement, been
affiliated or associated with any broker/dealer, company, firm, organization, or
other entity which is a member of the National Association of Securities
Dealers, Inc.




(a)

Purchaser represents that the offer and sale of the Securities, herein, are
exempt from the securities laws of Grand Cayman.

5.4

Purchaser Bears Economic Risk

.  The Purchaser has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests. The Purchaser
must bear the economic risk of this investment until the Securities are sold
pursuant to: (i) an effective registration statement under the Securities Act;
or (ii) an exemption from registration is available with respect to such sale.

5.5

Acquisition for Own Account

.  The Purchaser is acquiring the Note and Warrant and the Note Shares and the
Warrant Shares for the Purchaser's own account for investment only, and not as a
nominee or agent and not with a view towards or for resale in connection with
their distribution.

5.6

Purchaser Can Protect Its Interest

.  The Purchaser represents that by reason of its, or of its management's,
business and financial experience, the Purchaser has the capacity to evaluate
the merits and risks of its investment in the Note, the Warrant and the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement and the Related Agreements, and is experienced in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development.  Further, Purchaser has not
purchased the Securities as a result of any form of general advertising,
including advertisements, articles, notices, or other communications in any
newspaper, magazinre, or similar media, or telecommunications in connection with
the transactions contemplated in the Agreement or the Related Agreements.

5.7

Accredited Investor

.  Purchaser represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.

5.8

Patriot Act. The Purchaser certifies that, to the best of Purchaser’s knowledge,
the Purchaser has not been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224.  The Purchaser hereby
acknowledges that the Company seeks to comply with all applicable laws
concerning money laundering and related activities.  In furtherance of those
efforts, the Purchaser hereby represents, warrants and agrees that:  (i) none of
the cash or property that the Purchaser will pay or will contribute to the
Company has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no contribution or payment by
the Purchaser to the Company to the extent that they are within the Purchaser’s
control shall cause the Company to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.  The Purchaser shall promptly notify the
Company if any of these representations ceases to be true and accurate regarding
the Purchaser.  The Purchaser agrees to provide the Company any additional
information regarding the Purchaser that the Purchaser deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities.  The Purchaser understands and agrees that if
at any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, the Company may undertake appropriate
actions to ensure compliance with applicable law or regulation, including but
not limited to cessation of payments to the Purchaser.  The Purchaser further
understands that the Company may release confidential information about the
Purchaser and, if applicable, any underlying beneficial owners, to proper
authorities if the  Company, in its sole discretion, determines that it is in
the best interests of the Company in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

5.9

Legends

.

(a)

The Note shall bear substantially the following legend:

"THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO POWERCOLD CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT
BETWEEN THE HOLDER THEREOF AND POWERCOLD CORPORATION  AND MAY NOT BE SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT COMPLIANCE WITH SUCH
AGREEMENT.”




(b)

The Note Shares and the Warrant Shares, if not issued by DWAC system (as
hereinafter defined), shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
POWERCOLD CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT
BETWEEN THE HOLDER THEREOF AND POWERCOLD CORPORATION  AND MAY NOT BE SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT COMPLIANCE WITH SUCH
AGREEMENT.”

(c)

The Warrant shall bear substantially the following legend:

"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
POWERCOLD CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN THE HOLDER
THEREOF AND POWERCOLD CORPORATION  AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED AT ANY TIME WITHOUT COMPLIANCE WITH SUCH AGREEMENT.”




After a Registration Statement is declared effective by the Securities and
Exchange Commission ("Commission"), Purchaser may deliver to the Company the
certificate representing the Securities issued to the Purchaser, and the Company
will, within a reasonable time after receipt by the Company of the foregoing,
issue a new certificate representing and in exchange for the aforementioned
certificate, which new certificate shall be legended as follows:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY BE SOLD PURSUANT TO THE
REGISTRATION STATEMENT PROVIDED THAT (I) THE REGISTRATION STATEMENT IS CURRENT
AND EFFECTIVE, (II) THE HOLDER COMPLIES WITH THE PROSPECTUS DELIVERY
REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND (III) THE SALE IS
IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS.




Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on stock exchanges or OTCBB.

5.10

Tax Consequences. Purchaser understands there may be material tax consequences
to the Purchaser of an acquisition or disposition of the Securities. Company
makes no representation with respect to the tax consequences under U.S., state
or foreign tax laws by reason of the Purchaser’s acquisition or disposition of
such Securities.

6.

Covenants of the Company

.  The Company covenants and agrees with the Purchaser as follows:

6.1

Stop-Orders

.  The Company will advise the Purchaser, promptly after it receives notice of
issuance by the Securities and Exchange Commission (the "SEC"), any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.

6.2

Listing

.  The Company will maintain the listing of its Common Stock on the OTCBB as its
Principal Market, and will comply in all material respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
National Association of Securities Dealers ("NASD") and such exchanges, as
applicable.  

6.3

Market Regulations

.  The Company shall notify the SEC, NASD and applicable state authorities, in
accordance with their requirements, of the transactions contemplated by this
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchaser and promptly provide copies
thereof to the Purchaser.

6.4

Reporting Requirements

.  The Company will timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.  

6.5

Use of Funds

.  The Company agrees that it will use the proceeds of the sale of the Note and
the Warrant  to fund contract order fulfillment, to post project bonds, to repay
in full that certain bridge loan in the aggregate principal amount of $1,550,000
outstanding on the date hereof, to pay up to an aggregate of $400,000 to Simco
Corp., and for general working capital purposes only.

6.6

Access to Facilities

. Each of the Company and each of its Subsidiaries will permit any
representatives designated by the Purchaser (or any successor of the Purchaser),
upon reasonable notice and during normal business hours, at such person's
expense and accompanied by a representative of the Company, to:

(a)

visit and inspect any of the properties of the Company or any of its
Subsidiaries;

(b)

examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and

(c)

discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

6.7

Taxes

.  Each of the Company and each of its Subsidiaries will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and its Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company and/or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto, and provided, further, that
the Company and its Subsidiaries will pay all such taxes, assessments, charges
or levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.

6.8

Insurance

.  Each of the Company and its Subsidiaries will keep its assets which are of an
insurable character insured by financially sound and reputable insurers against
loss or damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as the Company and its
Subsidiaries; and the Company and its Subsidiaries will maintain, with
financially sound and reputable insurers, insurance against other hazards and
risks and liability to persons and property to the extent and in the manner
which the Company reasonably believes is customary for companies in similar
business similarly situated as the Company and its Subsidiaries and to the
extent available on commercially reasonable terms. The Company, and each of its
Subsidiaries will jointly and severally bear the full risk of loss from any loss
of any nature whatsoever with respect to the assets pledged to the Purchaser as
security for its obligations hereunder and under the Related Agreements. At the
Company's and each of its Subsidiaries’ joint and several cost and expense in
amounts and with carriers reasonably acceptable to Purchaser, the Company and
each of its Subsidiaries shall (i) keep all its insurable properties and
properties in which it has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to the Company's or the respective
Subsidiary's including business interruption insurance; (ii) maintain a bond in
such amounts as is customary in the case of companies engaged in businesses
similar to the Company's or the respective Subsidiary's insuring against
larceny, embezzlement or other criminal misappropriation of insured's officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of the Company or any of its Subsidiaries either
directly or through governmental authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker's compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which the Company or the respective Subsidiary is engaged in business; and (v)
furnish Purchaser with (x) copies of all policies and evidence of the
maintenance of such policies at least thirty (30) days before any expiration
date, (y) excepting the Company's workers' compensation policy, endorsements to
such policies naming Purchaser as "co-insured" or "additional insured" and
appropriate loss payable endorsements in form and substance satisfactory to
Purchaser, naming Purchaser as loss payee, and (z) evidence that as to Purchaser
the insurance coverage shall not be impaired or invalidated by any act or
neglect of the Company or any Subsidiary and the insurer will provide Purchaser
with at least thirty (30) days notice prior to cancellation.  The Company and
each Subsidiary shall instruct the insurance carriers that in the event of any
loss thereunder, the carriers shall make payment for such loss to the Company
and/or the Subsidiary and Purchaser jointly.  In the event that as of the date
of receipt of each loss recovery upon any such insurance, the Purchaser has not
declared an event of default with respect to this Agreement or any of the
Related Agreements, then the Company and/or such Subsidiary shall be permitted
to direct the application of such loss recovery proceeds toward investment in
property, plant and equipment that would comprise "Collateral" secured by
Purchaser's security interest pursuant to its security agreement, with any
surplus funds to be applied toward payment of the obligations of the Company to
Purchaser. In the event that Purchaser has properly declared an event of default
with respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by Purchaser upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements. Any surplus (following satisfaction of all Company obligations to
Purchaser) shall be paid by Purchaser to the Company or applied as may be
otherwise required by law.  Any deficiency thereon shall be paid by the Company
or the Subsidiary, as applicable, to Purchaser, on demand.  

6.9

Intellectual Property

.  Each of the Company and each of its Subsidiaries shall maintain in full force
and effect its existence, rights and franchises and all licenses and other
rights to use Intellectual Property owned or possessed by it and reasonably
deemed to be necessary to the conduct of its business.

6.10

Properties

.  Each of the Company and each of its Subsidiaries will keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and each of the Company and each of its
Subsidiaries will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could, either individually or in the aggregate, reasonably be expected
tohave a Material Adverse Effect.

6.11

Confidentiality

.  The Company agrees that it will not disclose, and will not include in any
public announcement, the name of the Purchaser, unless expressly agreed to by
the Purchaser or unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 Notwithstanding the foregoing, the Company may disclose Purchaser's identity
and the terms of this Agreement to its current and prospective debt and equity
financing sources.

6.12

Required Approvals

.  For so long as twenty-five percent (25%) of the principal amount of the Note
is outstanding, the Company, without the prior written consent of the Purchaser,
shall not, and shall not permit any of its Subsidiaries to:

(a)

(i) directly or indirectly declare or pay any dividends, other than (x)
dividends paid to the Parent or any of its wholly-owned Subsidiaries and (y)
dividends paid to the Purchaser with respect to the Series A Preferred, (ii)
issue any preferred stock that is manditorily redeemable prior to July 29, 2005
or (iii) redeem any of its preferred stock or other equity interests;

(b)

liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company dissolve, liquidate or merge with any other
person or entity (unless the Company is the surviving entity);

(c)

become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company's or any of its Subsidiaries right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

(d)

materially alter or change the scope of the business of the Company and its
Subsidiaries taken as a whole;

(e)

(i) except in the ordinary course of business, create, incur, assume or suffer
to exist any indebtedness (exclusive of trade debt and debt incurred to finance
the purchase of equipment (not in excess of  ten percent (10%) of the fair
market value of the Company's and its Subsidiaries’ assets) whether secured or
unsecured other than (x) the Company's indebtedness to the Purchaser, (y)
indebtedness set forth on Schedule 6.12(e) attached hereto and made a part
hereof or any refinancings or replacements thereof on terms no less favorable to
the Purchaser than the indebtedness being refinanced or replaced, and (z) any
debt incurred in connection with the purchase of assets in the ordinary course
of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced;
(ii) cancel any debt owing to it in excess of $50,000 in the aggregate during
any 12 month period; (iii) assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
Person, except the endorsement of negotiable instruments by the Company for
deposit or collection or similar transactions in the ordinary course of business
or guarantees of indebtedness otherwise permitted to be outstanding pursuant to
this clause (e); and

(f)

create or acquire any Subsidiary after the date hereof unless (i) such
Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such Subsidiary
becomes party to the Master Security Agreement, the Stock Pledge Agreement and
the Subsidiary Guaranty (either by executing a counterpart thereof or an
assumption or joinder agreement in respect thereof) and, to the extent required
by the Purchaser, satisfies each condition of this Agreement and the Related
Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

6.13

Reissuance of Securities

.  The Company agrees to reissue certificates representing the Securities
without the legends set forth in Section 5.8 above at such time as:

(a)

the holder thereof is permitted to dispose of such Securities pursuant to Rule
144(k) under the Securities Act; or

(b)

upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and broker, if
any.

6.14

Opinion

.  On the Closing Date, the Company will deliver to the Purchaser an opinion
acceptable to the Purchaser from the Company's external legal counsel. The
Company will provide, at the Company's expense, such other legal opinions in the
future as are deemed reasonably necessary by the Purchaser (and acceptable to
the Purchaser) in connection with the conversion of the Note and exercise of the
Warrant.

6.15

Margin Stock.

The Company will not permit any of the proceeds of the Note or the Warrant to be
used directly or indirectly to “purchase” or “carry” “margin stock” or to repay
indebtedness incurred to “purchase” or “carry” “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.

6.16

Financing Right of First Refusal. (a) Subject to the terms and conditions of
Schedule 6.16, and for a period beginning on the date hereof and not to exceed
the date upon which Company’s obligations under the Note have been paid in full
and the Note has been terminated , the Company hereby grants to the Purchaser a
right of first refusal to provide any Additional Financing (as defined below) to
be issued by the Company and/or any of its Subsidiaries, subject to the
following terms and conditions. From and after the Closing Date hereof,  prior
to the incurrence of any additional indebtedness and/or the sale or issuance of
any equity interests of the Company or any of its Subsidiaries (an “Additional
Financing”), the Company and/or any Subsidiary of the Company, as the case may
be, shall notify the Purchaser of its intention to enter into such Additional
Financing. In connection therewith, the Company and/or the applicable Subsidiary
thereof shall submit a fully executed term sheet (a “Proposed Term Sheet”) to
the Purchaser setting forth the terms, conditions and pricing of any such
Additional Financing (such financing to be negotiated on “arm’s length” terms
and the terms thereof to be negotiated in good faith) proposed to be entered
into by the Company and/or such Subsidiary. The Purchaser shall have the right,
but not the obligation, to deliver its own proposed term sheet (the “Purchaser
Term Sheet”) setting forth the terms and conditions upon which Purchaser would
be willing to provide such Additional Financing to the Company and/or such
Subsidiary. The Purchaser Term Sheet shall contain terms no less favorable to
the Company and /or the Subsidiary than those outlined in the Proposed Term
Sheet. The Purchaser shall deliver such Purchaser Term Sheet within five
business days of receipt of each such Proposed Term Sheet.  If the provisions of
the Purchaser Term Sheet are at least as favorable to the Company and/or such
Subsidiary, as the case may be, as the provisions of the Proposed Term Sheet,
the Company and/or such Subsidiary shall enter into and consummate the
Additional Financing transaction outlined in the Purchaser Term Sheet.  

(b) The Company will not, and will not permit its Subsidiaries to, agree,
directly or indirectly, to any restriction with any person or entity which
limits the ability of the Purchaser to consummate an Additional Financing with
the Company or any of its Subsidiaries.




7.

Covenants of the Purchaser

.  The Purchaser covenants and agrees with the Company as follows:

7.1

Confidentiality

.  The Purchaser agrees that it will not disclose, and will not include in any
public announcement, the name of the Company, unless expressly agreed to by the
Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

7.2

Non-Public Information

.  The Purchaser agrees not to effect any sales in the shares of the Company's
Common Stock while in possession of material, non-public information regarding
the Company if such sales would violate applicable securities law.

8.

Covenants of the Company and Purchaser Regarding Indemnification

.

8.1

Company Indemnification

.  The Company agrees to indemnify, hold harmless, reimburse and defend the
Purchaser, each of the Purchaser's officers, directors, agents, affiliates,
control persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Purchaser which results, arises out of
or is based upon: (i) any misrepresentation by the Company or any of its
Subsidiaries or breach of any warranty by the Company or any of its Subsidiaries
in this Agreement, any other Related Agreement or in any exhibits or schedules
attached hereto or thereto; or (ii) any breach or default in performance by
Company or any of its Subsidiaries of any covenant or undertaking to be
performed by Company or any of its Subsidiaries hereunder, under any other
Related Agreement or any other agreement entered into by the Company and/or any
of its Subsidiaries and Purchaser relating hereto or thereto.

8.2

Purchaser's Indemnification

.  Purchaser agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company's officers, directors, agents, affiliates,
control persons and principal shareholders, at all times against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Company which results,
arises out of or is based upon:  (i) any misrepresentation by Purchaser or
breach of any warranty by Purchaser in this Agreement or in any exhibits or
schedules attached hereto or any Related Agreement; or (ii) any breach or
default in performance by Purchaser of any covenant or undertaking to be
performed by Purchaser hereunder, or any other agreement entered into by the
Company and Purchaser relating hereto.

9.

Conversion of Convertible Note by Purchaser

.

9.1

Mechanics of Conversion

.

(a)

Provided the Purchaser has notified the Company of the Purchaser's intention to
sell the Note Shares, and the Note Shares are included in an effective
registration statement or are otherwise exempt from registration when sold:  (i)
upon the conversion of the Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action (including the issuance of an
opinion of counsel reasonably acceptable to the Purchaser following a request by
the Purchaser) to assure that the Company's transfer agent shall issue shares of
the Company's Common Stock in the name of the Purchaser (or its nominee) or such
other persons as designated by the Purchaser in accordance with Section 9.1(b)
hereof and in such denominations to be specified representing the number of Note
Shares issuable upon such conversion; and (ii) the Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that after the Effectiveness
Date (as defined in the Registration Rights Agreement) the Note Shares issued
will be freely transferable subject to the prospectus delivery requirements of
the Securities Act and the provisions of this Agreement, and will not contain a
legend restricting the resale or transferability of the Note Shares.

(b)

Subject to the conditions set forth in (a), above, Purchaser will give notice of
its decision to exercise its right to convert the Note or part thereof by
telecopying or otherwise delivering an executed and completed notice of the
number of shares to be converted to the Company (the "Notice of Conversion").
The Purchaser will not be required to surrender the Note until the Purchaser
receives a credit to the account of the Purchaser's prime broker through the
DWAC system (as defined below), representing the Note Shares or until the Note
has been fully satisfied.  Each date on which a Notice of Conversion is
telecopied or delivered to the Company and received in accordance with the
provisions hereof shall be deemed a "Conversion Date."  Pursuant to the terms of
the Notice of Conversion, the Company will issue instructions to the transfer
agent accompanied by an opinion of counsel within Three (3) business days of the
date of the delivery to the Company of the  Notice of Conversion  and shall
cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by crediting the account of the Purchaser's
prime broker with the Depository Trust Company ("DTC") through its Deposit
Withdrawal Agent Commission ("DWAC") system within three (3) business days after
receipt by the Company of the Notice of Conversion (the "Delivery Date").

(c)

The Company understands that a delay in the delivery of the Note Shares in the
form required pursuant to Section 9 hereof beyond the Delivery Date could result
in economic loss to the Purchaser.  In the event that the Company fails to
direct its transfer agent to deliver the Note Shares to the Purchaser via the
DWAC system within the time frame set forth in Section 9.1(b) above and the Note
Shares are not delivered to the Purchaser by the Delivery Date, as compensation
to the Purchaser for such loss, the Company agrees to pay late payments to the
Purchaser for late issuance of the Note Shares in the form required pursuant to
Section 9 hereof upon conversion of the Note in the amount equal to the greater
of:  (i) $500 per business day after the Delivery Date; or (ii) the Purchaser's
actual damages from such delayed delivery. Notwithstanding the foregoing, the
Company will not owe the Purchaser any late payments if the delay in the
delivery of the Note Shares beyond the Delivery Date is solely out of the
control of the Company and the Company is actively trying to cure the cause of
the delay.  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand and, in the case of actual damages,
accompanied by reasonable documentation of the amount of such damages.  Such
documentation shall show the number of shares of Common Stock the Purchaser is
forced to purchase (in an open market transaction) which the Purchaser
anticipated receiving upon such conversion, and shall be calculated as the
amount by which (A) the Purchaser's total purchase price (including customary
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note, for
which such Conversion Notice was not timely honored.

Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company to a Purchaser and thus refunded to the Company.

10.

Registration Rights.

10.1

Registration Rights Granted

.  The Company hereby grants registration rights to the Purchaser pursuant to a
Registration Rights Agreement dated as of even date herewith between the Company
and the Purchaser. .

10.2

Offering Restrictions

.  Except as previously disclosed in the SEC Reports or in the Exchange Act
Filings, or stock or stock options granted to employees or directors of the
Company (these exceptions hereinafter referred to as the "Excepted Issuances"),
neither the Company nor any of its Subsidiaries will issue any securities with a
continuously variable/floating conversion feature (commonly referred to as
“death spiral” or “floorless convertible” securities which are or could be (by
conversion or registration) free-trading securities (i.e. common stock subject
to a registration statement) prior to the full repayment or conversion of the
Note (together with all accrued and unpaid interest and fees related thereto).

11.

Miscellaneous

.

11.1

Governing Law

.  THIS AGREEMENT AND EACH RELATED AGREEMENT  SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF  NEW YORK. ANY
CONTROVERSY ARISING OUT OF, CONNECTED TO, OR RELATING TO ANY MATTERS HEREIN OF
THE TRANSACTIONS BETWEEN PURCHASER AND COMPANY (INCLUDING FOR PURPOSES OF
ARBITRATION, PARTNERS, MANAGER, DIRECTORS, EMPLOYEES, CONTROLLING PERSONS,
AFFILIATES, PROFESSIONAL ADVISORS, AGENTS OR PROMOTERS OF THE COMPANY), ON
BEHALF OF THE UNDERSIGNED, OR THIS AGREEMENT, OR THE BREACH THEREOF, INCLUDING,
BUT NOT LIMITED TO ANY CLAIMS OR VIOLATIONS OF FEDERAL AND/OR STATE SECURITIES
ACTS, BANKING STATUTES, CONSUMER PROTECTION STATUTES, FEDERAL AND/OR STATE
ANTI-RACKETEERING (E.G. RICO) CLAIMS AS WELL AS ANY COMMON LAW CLAIMS AND ANY
STATE LAW CLAIMS OF FRAUD, NEGLIGENCE, NEGLIGENT MISREPRESENTATIONS, CONVERSION,
UNLAWFUL TERMINATION, SHALL BE SETTLED BY ARBITRATION; AND IN ACCORDANCE WITH
THIS PARAGRAPH AND JUDGMENT ON THE ARBITRATOR'S AWARD MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF IN ACCORDANCE WITH THE PROVISIONS OF  NEW YORK
LAW.  IN THE EVENT OF SUCH A DISPUTE, EACH PARTY TO THE CONFLICT SHALL SELECT AN
ARBITRATOR, WHO THEN SELECT A THIRD ARBITRATOR, WHICH SHALL CONSTITUTE THE THREE
PERSONS ARBITRATION BOARD.  THE DECISION OF A MAJORITY OF THE BOARD OF
ARBITRATORS WHO SHALL RENDER THEIR DECISION WITHIN THIRTY (30) DAYS OF
APPOINTMENT OF THE FINAL ARBITRATOR, SHALL BE BINDING UPON THE PARTIES.  VENUE
FOR ANY ARBITRATION PROCEEDING SHALL BE IN THE STATE OF  NEW YORK, BOROUGH OF
MANHATTAN; AND THE PREVAILING PARTY ON ANY ACTION TO ENFORCE RIGHTS HEREUNDER
SHALL BE ENTITLED, IN ADDITION TO ANY COURT AWARDED DAMAGES, THEIR COSTS AND
REASONABLE ATTORNEY'S FEES, WHETHER AT ARBITRATION, OR ON APPEAL.IN THE EVENT
THAT ANY PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT DELIVERED IN
CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR
RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT
IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH
STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR
UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED AGREEMENT.




11.2

Survival

.  The representations, warranties, covenants and agreements made herein shall
survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company hereunder solely as of the date of such certificate or
instrument or the date filed with the Securities Exchange Commission, any
government or taxing authority, or any Principal Market.

11.3

Successors

.  Except as otherwise expressly provided herein and under applicable securities
laws, the provisions hereof shall inure to the benefit of, and be binding upon,
the successors, heirs, executors and administrators of the parties hereto and
shall inure to the benefit of and be enforceable by each person who shall be a
holder of the Securities from time to time, other than the holders of Common
Stock which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. Purchaser may not assign its rights hereunder to a
competitor of the Company. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.




11.4

Entire Agreement

.  This Agreement, the Related Agreements, the exhibits and schedules hereto and
thereto and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

11.5

Severability

.  In case any provision of the Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

11.6

Amendment and Waiver

.

(a)

This Agreement may be amended, modified, or assigned only upon the written
consent of the Company and the Purchaser.

(b)

The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

(c)

The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

11.7

Delays or Omissions

.  It is agreed that no delay or omission to exercise any right, power or remedy
accruing to any party, upon any breach, default or noncompliance by another
party under this Agreement or the Related Agreements, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  All remedies,
either under this Agreement or the Related Agreements, by law or otherwise
afforded to any party, shall be cumulative and not alternative.

11.8

Notices

.  All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given:

(a)

upon personal delivery to the party to be notified;

(b)

when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

(c)

three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

(d)

one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

If to the Company, to:

PowerCold Corporation

566 South Bethlehem Pike

Fort Washington, PA







Attention:

Chief Financial Officer

Facsimile:

(215) 591-9882

    

with a copy to:

    

Attention:

Charles A. Cleveland, P.S.

      Suite 304, 1212 North Washington

                        Spokane, WA  99202-2401

Facsimile:        (509) 326-1872

  

If to the Purchaser, to:

Laurus Master Fund, Ltd.

c/o Ironshore Corporate Services ltd.

P.O. Box 1234 G.T.

Queensgate House, South Church Street

Grand Cayman, Cayman Islands

Facsimile:

345-949-9877

    

with a copy to:

    

John E. Tucker, Esq.

825 Third Avenue 14th Floor

New York, NY 10022

Facsimile:

212-541-4434




or at such other address as the Company or the Purchaser may designate by  five
 (5) days' advance written notice to the other parties hereto given in
accordance herewith.

11.9

Attorneys' Fees

.  In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement,
including, without limitation, such reasonable fees and expenses of attorneys
and accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

11.10

Titles and Subtitles

.  The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

11.11

Facsimile Signatures; Counterparts

.  This Agreement may be executed by facsimile signatures and in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

11.12

Broker's Fees

.  Except as set forth on Schedule 11.12 hereof, each party hereto represents
and warrants that no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such party hereto is or will be entitled to
any broker's or finder's fee or any other commission directly or indirectly in
connection with the transactions contemplated herein.  Each party hereto further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 11.12
being untrue.

11.13

Construction

.  Each party acknowledges that its legal counsel participated in the
preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement to favor any party against the other.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

PURCHASER:

   

PowerCold Corporation

 

Laurus Master Fund, Ltd.

       

By:

  

By:

 

Name:

/s/ Joseph. Cahill

 

Name:

 

Title:

Secretary

 

Title:

 










--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE NOTE

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT




--------------------------------------------------------------------------------

EXHIBIT C




FORM OF OPINION




--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ESCROW AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE 4.2

SUBSIDARY

OWNER

OWNERSHIP PERCENTAGE

POWERCOLD COMFORTAIR SOLUTIONS, INC.

POWERCOLD CORPORATION

100 %

POWERCOLD INTERNATIONAL, LTD

POWERCOLD CORPORATION

100 %

POWERCOLD PRODUCTS, INC.

POWERCOLD CORPORATION

100 %

POWERCOLD TECHNOLOGY, LLC

POWERCOLD CORPORATION

100 %




--------------------------------------------------------------------------------




SCHEDULE 4.3

SUBSIDARY

SHARES AUTHORIZED

POWERCOLD COMFORTAIR SOLUTIONS, INC.

1,000

POWERCOLD INTERNATIONAL, LTD

1,000

POWERCOLD PRODUCTS, INC.

1,000

POWERCOLD TECHNOLOGY, LLC

1,000




--------------------------------------------------------------------------------

SCHEDULE 4.4




WARRANTS ISSUED BY POWERCOLD CORPORATION




THERE ARE NO WARRANTS ISSUED BY SUBSIDIARIES

--------------------------------------------------------------------------------

SCHEDULE 4.6




NONE

--------------------------------------------------------------------------------




SCHEDULE 4.7

SIMCO GROUP, BENEFICIALLY OWNED BY FRANCIS L. SIMOLA AND VERONICA SIMOLA, IS
OWED $499,000 AS SHORT TERM DEMAND FINANCING.

--------------------------------------------------------------------------------




SCHEDULE 4.9

NONE

--------------------------------------------------------------------------------




SCHEDULE 4.10

NONE

--------------------------------------------------------------------------------




SCHEDULE 4.12

LITIGATION

BIG SKY PLUMBING V. POWERCOLD COMFORTAIR SOLUTIONS, INC (ULTIMATE COMFORT
SYSTEMS, INC)  

ERA REFRIGERATION V. NICHOLAS LADOPOULOS DBA YAHARA CROSSING CENTRE LLC,
 WINDSOR COMMONS, PROGRESSIVE DESIGNS ET AL.

POWERCOLD PRODUCTS, INC, POWERCOLD COMFORTAIR SOLUTIONS, INC (ULTIMATE COMFORT
SYSTEM) ARE THIRD PARTY DEFANDANTS.  AMOUNT UNDETERMINED

--------------------------------------------------------------------------------




SCHEDULE 4.14

NONE

--------------------------------------------------------------------------------




SCHEDULE 4.15

THE COMPANY PLAN TO REGISTER OPTIONS FOR THE EMPLOYEE STOCK OPTION PLAN OF 2002
AND ALL OTHER OFFICIERS AND DIRECTORS IN SEPARATE FILINGS.

INDIVIDUALS AND BUSINESS THAT HAVE PROVIDED SERVICES TO POWERCOLD CORPORATION
THAT HAVE BEEN ISSUED WARRANT PURCHASE AGREEMENTS OR RESTRICTED STOCK WILL ALSO
BE REGISTED. A SCHEDULE OF ISSUED OPTIONS IS ATTACHED.

--------------------------------------------------------------------------------




SCHEDULE 4.17

HAZARDOUS MATERIALS LIST

COMPRESSED GASSES FOR WELDING

FLUX FOR BRAZING

--------------------------------------------------------------------------------




SCHEDULE 4.21

NONE

--------------------------------------------------------------------------------




SCHEDULE 4.23

NONE

--------------------------------------------------------------------------------




SCHEDULE 6.12(E)

NONE

--------------------------------------------------------------------------------




SCHEDULE 6.16

WGS CAPITAL

PHILADELPHIA BROKERAGE CORPORATION

OBERON GROUP LLC

--------------------------------------------------------------------------------




SCHEDULE 11.12

OBERON  GROUP LLC





